** OFFICE OF PUBLIC AFFAIRS — SALE — STATE LODGES ** THE OKLAHOMA OFFICE OF PUBLIC AFFAIRS AND THE CONSTRUCTION AND PROPERTIES DIVISION DO 'NOT' HAVE AUTHORITY UNDER THE PUBLIC BUILDING CONSTRUCTION AND PLANNING ACT, 61 Ohio St. 201 [61-201] ET SEQ., TO APPROVE THE SALE OF FOUNTAINHEAD AND ARROWHEAD STATE LODGES BY THE OKLAHOMA LAKE REDEVELOPMENT AUTHORITY. (PUBLIC TRUST PROPERTIES, PUBLIC BUILDINGS, TRUSTS, APPROVAL OF SALE, ACQUISITIONS, PROPERTY, REAL ESTATE, INVENTORY) CITE: 60 Ohio St. 176 [60-176], 61 Ohio St. 201 [61-201] 61 Ohio St. 204 [61-204], 61 Ohio St. 204 [61-204](2), 61 Ohio St. 206 [61-206], 61 Ohio St. 207 [61-207] (GUY L. HURST)